Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The 112(d) rejection over Claims 22 has been withdrawn due to cancellation of the claim.  
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1-5, 7-12, 14-17, 19-21, and 23 are currently pending in this Office Action. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-17, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 19
If applicant intends for the claimed product to be “devoid of leachable impurities” based utilizing non-contacting processing methods such as misting to reduce trapped air, then it is not clear as to how the product remains “devoid of leachable impurities” since the claimed product requires a horizontal filling technique (paragraph 6 of the declaration filed 2 Dec 2020) and is heat sealed, thus requiring contact with a manufacturing surface. 
Claims 2-5, 7-12, 1-17, 20-21, and 23 are rejected based on virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 8-11, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0244920, hereon referred to as “Lee ‘920”) in view of Lee et al. (US 2014/0199460, hereon referred to as Lee ‘460), Ayats et al. (US 2008/0014392) and Lee et al. (US 2006/0173430, hereon referred to as “Lee ’430”).
Regarding Claims 1, and 14, Lee ‘920 discloses an edible and dissolvable pod comprising: 

(b) an edible and dissolvable enclosure film that is flexible (paragraph 80), malleable (paragraph 93), and stretchable (thermoformable, paragraph 10) defining a thickness of 1 to 3 millimeters (paragraph 85) fully enclosing the powder (pouch, paragraph 88); the enclosure including food grade polyvinyl alcohol (paragraph 20). 

While directed to a water-soluble pouch, Lee ‘920 is silent to specifically reciting:
(i) a lower panel forming a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount that extends over depth Z; 
(ii) an upper panel positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder formed of a misting step resulting in reduced air trapped within the enclosure as compared to a sealing process without the misting step, the upper panel defining a height H; 
(iii) an outer seam forming a seal between the upper and lower panel; wherein the edible and dissolvable substance is provided in a predetermined quantity sufficient to dissolve in a predetermined volume of liquid; wherein the substance defines a pH range from 4 to 10 and is sufficient to prevent degredation of the film, and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers, wherein the pod is operable to dissolve in under 10 seconds when shaken and blended in a water based solution including complete dissolving of the enclosure film. 
Lee ‘920 is directed to films suited for several uses that includes food product composition (paragraph 3). If it is construed that the film of Lee’920 is not “edible”, Lee’460 is further relied on to teach water-soluble pods primary made from edible polyvinyl alcohol for the purpose of forming an edible article (paragraph 2), Therefore, since both Lee ‘920 and Lee ‘460 are directed to water-soluble pouches for delivering active ingredients using primarily polyvinyl alcohol, it would have been obvious to one of ordinary skill in the art to make the necessary modifications to the film composition in order to provide an edible article. Furthermore, since Lee’460 is directed to a product fit for human consumption, it would 
As to the limitations regarding the dimensions of the lower and upper panels, Ayats is relied on to teach similar soluble pouches for dispensing soluble powdered substances (paragraph 110) and further discloses an dissolvable pod having: 
(i) a lower panel  (see 2 of Fig. 3) defining a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount that extends over depth Z (see inverted Fig. 3); 
(ii) an upper panel (paragraph 20, or 5 of Fig. 3) heat sealed to the lower panel along an outer seam to seal the powder between the upper and lower panel (paragraphs 20 and 39), wherein the upper panel is positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder, the upper panel defining a height H (see annotated Fig. 3 below); 

    PNG
    media_image1.png
    399
    443
    media_image1.png
    Greyscale

wherein the edible and dissolvable substance is provided in a predetermined quantity sufficient to dissolve in a predetermined volume of liquid; and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers. 
Therefore, since both Lee ‘920 and Ayats are directed to soluble film pouches for holding powdered substances, it would have been obvious to one of ordinary skill in the art to use known pouch dimensions to sufficiently seal the powdered substances. 
As to the limitation of the pH levels, Lee ‘920 further discloses optional use of enzymes which operates in alkaline pH conditions in the range of 7 to 12 (paragraph 70). Therefore, it can be concluded 
As to the limitation of being operable to dissolve in under 10 seconds when shaken and blended in a water based solution including complete dissolving of the enclosure film, the limitation is construed as an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art is capable of performing the intended use based on the intensity of the blending, whether blending aid is provided, as well as the temperature of the water based solution. That is, the prior art would also be capable of dissolving under 10 seconds using a blender, a blending ball, or higher temperature water. 
As to the limitation of a seal formed of a misting and cooling step resulting in reduced trapped air within the enclosure compared to sealing process without the misting step, the limitation is seen as a product-by-process limitation. The process step recited in a product-by-process limitation does not further limit the claim; rather, the process steps provides implied structure to the claimed invention. In this case, the implied structure is construed to be a sealed enclosure having reduced trapped air. 
Therefore, Lee ’430 is further relied on to teach methods of evacuating trapped air from within the pouch prior to sealing (see paragraph 23). Lee ‘430 recognizes various process parameters to minimize the amount of air and empty spaces within the pouch and suggest using heat to shrink wrap the pouch or vacuum to remove excess air from the pouch. Since Lee ‘430 is also directed to water-soluble pouch products, it would have been obvious to one of ordinary skill in the art to employ known methods to remove trapped air. Since entrapped air is minimized, it is construed that the soluble pouch modified by Lee ‘430 would have similar structure to applicant’s implied structure formed by a misting step which also results in reduced trapped air. 

Regarding Claim 8, the limitation “wherein the predetermined volume of liquid is between 8 ounces and 20 ounces and the pod is formed to dissolve in hot or cold liquid in less than 10 seconds” is construed as an intended use limitation, since the claim is solely directed to the edible and dissolvable 
Regarding Claim 9, Lee ‘920 further teaches wherein the depth Z is greater than twice the length of H (see annotated Fig 3 above with respect to Claim 1). 
Regarding Claim 10, Lee ‘920 further teach comprising a plurality of chamber connected to adjacent chambers via a sealed seam and physically separated with respect to a substance provided in the adjacent chamber (paragraph 95-96). 
Regarding Claim 11, Lee ‘920 further teach comprising a first chamber and at least a second chamber, and further comprising a second edible and dissolvable substance provided in the second chamber, wherein the second substance is different from a substance in the first chamber (paragraph 99). 
Regarding Claim 23, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Therefore, Claim 23 is rejected for reasons discussed in Claim 1. That is, it is construed that the implied structure of the product-by-process limitations recited in Claim 23 is encompassed by the scope of Claim 1. 


Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1 and 11, further in view of Eagle (MonoSol develops film pouch that releases F&B ingredients when exposed to water, Bakeryandsnacks).
Regarding Claim 2, Lee ‘920 further discloses wherein the pouch comprises a food product compositions (paragraph 3) and can be in powdered form (paragraph 97). Eagle is further relied on to also disclose wherein the edible and dissolvable substance includes a protein powder (i.e. workout proteins and supplements scooped out from bulk containers). Therefore, since both Lee ‘920 and Eagle 
Regarding Claim 12, as discussed in Claim 11, Lee ‘920 further teach wherein, different active components can be contained in different pockets in multi-pocket embodiments (paragraph 99). Therefore, Lee ‘920 suggest wherein the second substance is a flavoring agent provided in powder form and suitable for mixing with the first component when dissolved in a liquid. Eagle is further relied on to teach protein powder supplements as a matter of choice (similarly applied in Claim 2).

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 2, further in view of Bowden (Scoop Size, Cleaneatingmag).  
Regarding Claim 3, the combination is silent to the specific quantity of protein included; however, Lee ‘920 discloses that the sizes and shape of the soluble film can vary and provides exampled amounts in volume (paragraph 94), thus allowing one of ordinary skill in the art to size the pod based on the quantity desired. In any case, Bowden is relied on to disclose conventional serving size of whey protein powder, which contains 20 grams of protein 
Therefore, since Bowden is directed to workout protein supplement, similar to Eagle, it would have been obvious to one of ordinary skill in the art to use conventional serving sizes such as 20 grams of protein. 
Regarding Claim 4 and 5, as similarly applied in Claim 3, Bowden is further relied on to teach wherein the predetermined quantity of edible and dissolvable substance is provided in a serving size having a mass of 23 grams (20 grams protein, 2 grams carbs, 1 gram fat). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Tsukioka (US 5,643,667). 
Regarding Claim 7, the combination is silent to wherein the film includes a printed design on at least one of the upper and lower panel. Tsukioka is relied on to teach an edible water soluble film having an edible printed design (see Col. 4, Ln. 31-43) to impart decorations onto edible food items (Col.1, Ln. . 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view Escallon et al. (US 2012/0070550).
 Regarding Claim 15, the combination is silent to wherein the powder provided in the enclosure defines a Hausner ratio of between 1-1.25. Escallon is relied on to teach conventional Hausner ratio values of powders such as whey protein. In particular, Escallon discloses a device to process powdered material for measuring, and metering, wherein materials utilized may include whey protein, soy protein, and more (paragraph 19). Escallon further discloses that the device process materials with Hausner ratio of 1.1 to 1. 1.7, and therefore suggests that whey protein falls within this range. In any case, it would have been obvious to one of ordinary skill in the art to use known Hausner ratio values to sufficiently process the powder, where there is a prima facie case of obviousness in the overlapping range. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of BioChem (100% Whey Sugar Free Protein Vanilla Flavor). 
Regarding Claim 16, the combination is silent to specifically reciting wherein the pod is a single serving of protein powder including 20 grams of protein and has a calorie content of about 90 calories, and wherein the pod is operable to fully dissolve in a liquid having a volume of 8 oz to 20 oz. However, since Lee ‘920 is directed to using powdered substance (paragraph 97) for food compositions (paragraph 3), BioChem is relied on to teach known protein powdered substances used as supplements.
For similar reasons discussed in the rejection Claim 2 with respect to Eagle, it would have been obvious to use whey protein powder as a matter of choice. BioChem also discloses a protein powder that has 20 grams of protein, and a caloric content of 90 calories (see subheadings). Furthermore, BioChem discloses dissolving the ingredients in 6oz of water, and is therefore capable of fully dissolving in 8oz to 20oz liquid. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Jay Robb (Whey Protein Isolate Sample Kit). 
Regarding Claims 17, the combination is silent to a variety pack of edible and dissolvable pods comprising a plurality of individual pods; wherein each pod is sealed off with respect to other pods in the pack via the edible and dissolvable enclosure film and wherein at least two of the pods have different substances.
However, since the combination discloses all the limitation of Claim 1, the limitation of Claim 17 is a matter of packaging choice for commercial distribution. In any case, “Jay Robb” is relied on to disclose a sample kit of individual serving size packets of whey protein powder, each providing a different flavor (see Page 1). Therefore, it would have been obvious to one of ordinary skill in the art to similarly provide a variety pack comprising different flavored pods, wherein each pod is sealed off with respect to other pods, to provide a sample kit for consumers. 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Ipatenco (How to Flavor Plain Protein Powder).  
Regarding Claim 19, the combination applied to Claim 1 discloses: (a) a first pod having an edible and dissolvable substance provided in a loose powder form fully enclosed by an edible and dissolvable enclosure film that is flexible, malleable, and stretchable defining a thickness from 1-3 millimeters, the enclosure including edible grade polyvinyl alcohol and devoid of leachable impurities, the edible and dissolvable enclosure film having a lower panel defining a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount to extend over depth Z, an upper panel heat sealed to the lower panel along an outer seam to seal in the powder between the upper and lower panel, wherein the upper panel is positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder; wherein air is removed from the cavity after forming of the outer seam, the upper panel defining a height H, and an outer seam forming a seal between the upper and lower panel, wherein the substance defines a pH range from 4 to 10 and is sufficient to prevent degredation of the film; and wherein the depth Z of the lower panel is greater than height H of the upper 
The combination is silent to (b) a second pod having an edible and dissolvable flavoring agent enclosed in an edible and dissolvable film, the second pod defining a mass smaller than a mass of the first pod; wherein the flavoring agent is selected to compliment the substance of the first pod; wherein the first and second pod are provided in predetermined quantities sufficient to dissolve in a predetermined volume of liquid together. Ipatenco is relied on to teach known additives that are combined with whey protein powder, which includes powdered substance such as cinnamon, nutmeg, and more (See “Spice It Up”). Therefore, since the combination is also directed to packaging powdered food products, and Ipatenco discloses known combination of additives with protein powder, it would have been obvious to one of ordinary skill in the art to provide additional soluble pods to provide additional flavors and customization. It would have also been obvious to reduce the mass of the second pod based on the desired flavor profile. 
Regarding Claim 20, since the combination suggest the limitations of Claim 19, the limitations of Claim 20 would have been a matter of packaging choice for commercial distribution. Also, since there is a known combination of whey protein powder with additional flavor, it would have been obvious to similarly package additional flavorant with the first edible pod. 
Regarding Claim 21, the claim is rejected for reasons discussed in the rejection of Claim 8. 

Response to Arguments
Applicant’s arguments in the response filed 2 Dec 2020 has been fully considered but is not persuasive over the new grounds of rejection. 
Applicant argues that none of the references teach or suggest an edible and dissolvable enclosure film that includes edible grade PVA or is devoid of leachable impurities or a product made by a misting and cooling step (page 13 of the remarks). Specifically, applicant argues that Lee’920 is directed to a water-soluble composition that incorporates enzymes for laundry or dishwashing additives, which is a clear teaching away from edible film. Applicant’s arguments are rendered moot in view of the new 
In response to applicant’s argument that one of ordinary skill in the art would not have been motivated to modify the teaching of Lee ‘920 with the structure of Ayats without a secondary component, the argument is found not persuasive because Lee ‘920 is generic to packets having any shape, length, width, and depth (paragraph 94). Therefore, Ayats is merely relied on to teach known relative and suitable dimensions for packaging similar types of substances. Therefore, the particular relative dimensions would have been obvious to one of ordinary skill in the art, absent evidence of criticality. All following arguments regarding Ayats are rendered moot, since Ayats is solely relied on to teach known relative dimensions of similar water-soluble pods. 
As to applicant’s argument regarding the step of misting and cooling to form a packet with reduced trapped air (page 16 of the remarks), applicant argues that Lee’430 requires a process step that physically engages the film before the seal is formed whereas the claimed misting step occurs after a seal is formed, which increases risk of contamination and reduced sanitation. However, Lee’430’s discussion of “shrink-wrapp[ing]” is directed to using heat in order to shrink the water-soluble film (paragraph 23). Lee’430 then proceeds to recite “In a further exemplary embodiment, a vacuum may be used to removed excess air from the pouch…” thus implying that the shrink wrapping and vacuum are independent techniques. Lee ‘430 further discusses several method of removing trapped air such as: applying heat, and a vacuum prior to sealing the pouch, or alternatively, a vacuum line punctured into the cavity (paragraph 43). While a vacuum line punctured into the cavity can be construed as a physical form of removing trapped air that may introduce “leachable impurities”, it is submitted that Lee’430’s process do not require or is exclusive to physically contacting methods of removing trapped air. The former technique discussed in paragraph 43 can also include contactless methods such as applying a chamber vacuum to which the pods are placed inside a chamber for air to be evacuated. Additionally, the heat method to induce “shrink wrapping” is also a contactless method to reduce trapped air. Since both methods are contactless techniques that results in a reduction of trapped air inside the packets, the prior art’s product 
In response to applicant’s argument regarding claim 9, the argument is not persuasive because Ayats show that the relative dimensions of Z is at least about, if not more, than twice the length of dimension H. Even if not drawn to scale, it is apparent in the disclosure of Ayats that Dimension Z is significantly larger than H and thus suggest similar dimensional relationships.  


    PNG
    media_image1.png
    399
    443
    media_image1.png
    Greyscale

In response to applicant’s argument regarding the Jay Robb reference, the argument is persuasive because the Jay Robb reference is not relied on. 

The declaration filed 2 Dec 2020 has been fully considered. Several arguments in the Declaration have been addressed above with respect to the Remarks. 
It is additionally noted that, with respect to the Declaration’s argument that the cooling and misting step being “superior to other forms of reducing or sealing”, the argument is not persuasive because the claim does not require a particular degree of air reduction. Furthermore, since Lee’430 also sought to have a “minimal amount of air and/or empty space within the sealed pouch”, it is not seen that 
In response to applicant’s arguments that the misting and cooling step provides several manufacturing benefits and efficiency (paragraph 7 of the Declaration), the argument is not persuasive because it is maintained that the implied structure of the product-by-process limitation results in a product similar to the prior art; that is, an edible water-soluble product having reduce trapped air and devoid of “leachable impurities” (construed as contamination from contact with a vacuuming process). The identified manufacturing benefits resulting from the processing steps does not further limit a product claim, since product claims are only directed to the structures of the claimed invention.  

Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

                                                                                                                                                                     

/VIREN A THAKUR/Primary Examiner, Art Unit 1792